      Case 0:20-cv-61307-AHS Document 1-9 Entered on FLSD Docket 07/01/2020 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                                  for the

                                                         Southern District of Florida

 VITAL PHARMACEUTICALS, INC.,
 d/b/a VPX SPORTS/ REDLINE/ BANG ENERGY, a
 Florida Corporation,

          Plaintiff,
                                                                 Civil Action No.________________
 v.

 CHRISTOPHER ALFIERI, an individual, ADAM
 PERRY, an individual, ANDREW LaROCCA, an
 individual, AMY MAROS, an individual and ELEGANCE
 BRANDS, INC., a Delaware corporation,

       Defendants.
 _______________________________________________/
                                                   SUMMONS IN A CIVIL ACTION

 To: Christopher Alfieri
 6289 Fernstone Trail NW
 Acworth, Georgia 30101

           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are the
 United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) —
 you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure.
 The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                      Gregg Metzger, Esq.
                                      Vital Pharmaceuticals, Inc.
                                       Legal Department
                                      1600 North Park Drive
                                      Weston, FL 33326
                                      gregg.metzger@vpxsports.com
                                      service@vpxsports.com
                                      Counsel for Plaintiff
          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You also
 must file your answer or motion with the court.
                                                                                  CLERK OF COURT
Date: __________
                                                                            _________________________
                                                                            Signature of Clerk or Deputy Clerk
      Case 0:20-cv-61307-AHS Document 1-9 Entered on FLSD Docket 07/01/2020 Page 2 of 3


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)


 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
           This summons for (name of individual and title, if any) Christopher Alfieri

was received by me on (date)                                              .

            I personally served the summons on the individual at (place)
                                                                        on (date)                                               ; or

           I left the summons at the individual’s residence or usual place of
           abode with (name)
                                                                              , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                , who is


                                                                                         on (date)                              ; or

               I returned the summons unexecuted because                                                                                      ; or

               Other (specify):
          designated by law to accept service of process on behalf of (name of organization)
                                                                                                                                                     .


            My fees are $                            for travel and $                          for services, for a total of $          0.00          .



           I declare under penalty of perjury that this information is true.
 Date:

                                                                                                     Server’s signature



                                                                                                Printed name and title




                                                                                                     Server’s address
    Case 0:20-cv-61307-AHS Document 1-9 Entered on FLSD Docket 07/01/2020 Page 3 of 3

Additional information regarding attempted service, etc:
